                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                           )
                                                     )
                          Plaintiff,                 )
                                                     )
 vs.                                                 )   Case No. 15-CR-30157-SMY-1
                                                     )
  JASON J. PARMELEY,                                 )
                                                     )
                          Defendant.                 )
                                              ORDER

YANDLE, District Judge:

        Before the Court are Defendant Jason J. Parmeley’s (Second) Motion for Copies (Doc.

617), Motion for Records (Doc. 618), Motion to Clarify Sentence (Doc. 619), Motion to Proceed

in forma pauperis (Doc. 620), and Motion for Records (Doc. 621). In each motion, Parmeley

seeks copies of the indictment, judgment, presentence report, plea agreements, transcripts, docket

sheet, and/or “any other documents” related to sentencing and “Rule 20.”

        As the Court noted in its previous Order, (Doc. 612), defendants have no constitutional

right to a complimentary copy of any document in their court files. See United States v. Groce,

838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). For that reason, before providing copies free of

charge, a district court may require the requestor to show: (1) that he has exhausted all other means

of access to his files (i.e., through his trial and appellate counsel); (2) that he is financially unable

to secure access to his court files (i.e., through a showing similar to that required in 28 U.S.C. §

1915(a)(2) which includes a certified copy of the prisoner’s trust account for the previous six-

month period prior to filing); and (3) that the documents requested are necessary for some specific

non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir.

1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413-14.

                                             Page 1 of 3
These minimal requirements do not impose a substantial burden on prisoners who desire their

records be sent to them at government expense.

       In his Motion for Copies, Parmeley states that he contacted his attorney, Brian K.

Trentman, who indicated he no longer has the requested documents (Doc. 617). His Motions for

Records lists the documents that he wants and requests that they be produced “electronically via

the same person of contact that has contacted [the Court] before” (Docs. 618 and 621). He

specifically requests the “Notice of Entry for Judgment Order” so that he can be sure of his

sentence (Doc. 619). Finally, he has produced an affidavit and an uncertified Prison Trust fund

Account statement, as a Motion to Proceed in forma pauperis, showing a balance of $631.18 as of

April 16, 2019 with approximately $1,200 in deposits for the previous 6 months (Doc. 620).

       It is unclear from Parmeley’s filings what type of appeal he wishes to file. Judgment was

entered on June 8, 2017 (Doc. 587) making a notice of appeal due within 14 days. Fed.R.App.P.

4(b)(1). No notice of appeal has been filed. However, Parmeley filed a Motion to Vacate, Set

Aside, or Correct Sentence on May 20, 2019 (19-cv-521-SMY), more than one year after the

Judgment became final. See 28 U.S.C. § 2255(f). As such, Parmeley has not demonstrated that

the requested documents are necessary for a non-frivolous court action.

       Parmeley has also not demonstrated that he is indigent. He receives $200.00 in deposits

every month and had a balance of over $600.00, an amount sufficient to pay for copies. Therefore,

the Motions for copies (Doc. 617) and for records (Docs. 618 and 621) are again DENIED. In

addition, the Motion to Proceed in forma pauperis (Doc. 620) is MOOT as merely filed to support

his request for copies. If Parmeley wishes to pay for a copy of the requested documents, he will

need to send a letter to the Clerk of Court and request the cost of production.




                                           Page 2 of 3
       Finally, Parmeley’s Motion for Clarification of the judgment is GRANTED insofar as the

Clerk of Court is DIRECTED to mail to him a copy of the judgment (Doc. 587).

       IT IS SO ORDERED.

       DATED: January 24, 2020


                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 3 of 3
